Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered September 15, 1998, convicting him of murder in the second degree and arson in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence, including a videotaped confession, in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of arson in the fourth degree (Penal Law § 150.05 [1]) and felony murder (Penal Law § 125.25 [3]) beyond a reasonable doubt. Moreover, upon the exercise of our factual review power;'we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
Giving due consideration to the overwhelming nature of the evidence against the defendant with respect to the charges of which he was convicted, and to the remoteness of any possibility of acquittal on those charges (see People v Benevento, 91 NY2d 708, 712-714), we conclude that the imperfections in trial counsel’s performance complained of on appeal did not rise to the level of ineffective assistance of counsel (see US Const Amend VI; NY Const, art I, § 6; see also People v Rivera, 71 NY2d 705, 708; People v Berroa, 287 AD2d 88, 99, lv granted 98 NY2d 683; People v Gil, 285 AD2d 7, 12).
*688The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Prudenti, P.J., Feuersteiri, Luciano and Schmidt, JJ., concur.